DETAILED ACTION
The response filed on 01/27/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 10, 11 and 17-19 have been amended.
New claims 21-23 have been added.
Claims 1-12, 17-19 and 21-23 are currently pending for examination.

Response to Arguments
Applicant's Remarks (on page 7), filed 01/27/2021, regarding Rejected under 35 U.S.C. 101 have been fully considered and Claims 17 has been amended.  The rejections to claims 17-19 under 35 U.S.C. § 101 have been withdrawn in view of the amendments.
Applicant’s arguments, see Remarks (on page 8-9), filed 01/27/2021, with respect to claims 1 and 17 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-12 and 17-19 have been withdrawn.

Allowable Subject Matter
Claims 1-12, 17-19 and 21-23 (renumbered as 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 17 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and the Applicant’s persuasive arguments.
Claims 2-12, 18-19 and 21-23 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PETER CHEN/Primary Examiner, Art Unit 2462